United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 14-1847
                         ___________________________

                              United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Jose Martinez-Rodriguez

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                      for the District of Nebraska - Lincoln
                                  ____________

                          Submitted: November 10, 2014
                            Filed: November 19, 2014
                                  [Unpublished]
                                  ____________

Before RILEY, Chief Judge, BEAM and GRUENDER, Circuit Judges.
                              ____________

PER CURIAM.

      The district court1 sentenced Jose Martinez-Rodriguez to 48 months'
imprisonment following his guilty plea to the offense of unlawful reentry by an alien

      1
      The Honorable John M. Gerrard, United States District Judge for the District
of Nebraska.
previously removed following a conviction for an aggravated felony, in violation of
8 U.S.C. §§ 1326(a) and (b)(2). Martinez-Rodriguez challenges the substantive
reasonableness of his within-guidelines-range sentence. We affirm.

        "When we review the imposition of sentences, whether inside or outside the
Guidelines range, we apply a deferential abuse-of-discretion standard." United States
v. Hayes, 518 F.3d 989, 995 (8th Cir. 2008) (internal quotation omitted). We "must
first ensure that the district court committed no significant procedural error." Gall v.
United States, 552 U.S. 38, 51 (2007). "In the absence of procedural error below, we
should then consider the substantive reasonableness of the sentence imposed under
an abuse-of-discretion standard." United States v. Feemster, 572 F.3d 455, 461 (8th
Cir. 2009) (internal quotation omitted). "If the sentence is within the Guidelines
range, [we may] apply a presumption of reasonableness." Gall, 552 U.S. at 51.
Indeed, "it will be the unusual case" when we reverse a within-guidelines sentence
"as substantively unreasonable." Feemster, 572 F.3d at 464 (quotation omitted). "A
sentence is substantively unreasonable if the district court fails to consider a relevant
factor that should have received significant weight, gives significant weight to an
improper or irrelevant factor, or considers only the appropriate factors but commits
a clear error of judgment in weighing those factors." United States v. Lozoya, 623
F.3d 624, 626 (8th Cir. 2010) (internal quotation omitted).

       Martinez-Rodriguez alleges no procedural error; nor does he challenge the
district court's calculation resulting in an advisory guidelines imprisonment range of
46 to 57 months. Instead, his sole argument on appeal is that, given the specific
circumstances of his case, his sentence is greater than necessary to serve the federal
sentencing goals under 18 U.S.C. § 3553(a). In arguing that his sentence is
substantively unreasonable, Martinez-Rodriguez concedes that the district court
considered all of the § 3553(a) factors that are relevant to his case. He contends,
however, that the district court committed "a serious error in judgment" when it



                                          -2-
weighed the § 3553(a) factors because it afforded too little weight to his strong family
ties to the United States.2

       After carefully reviewing the sentencing record, we hold that the district court
did not make a clear error of judgment when it weighed the § 3553(a) factors. The
record indicates that the district court permitted Martinez-Rodriguez to offer
extensive argument as to why his family circumstances warranted him a variance
below the Guidelines range. The district concluded, however, that Martinez-
Rodriguez's history of violent criminal behavior, which includes convictions for
firing a weapon at an occupied vehicle and strangling a former girlfriend, indicated
that he presented a significant risk to the public safety and that he had little regard for
the laws of the United States. After weighing these various considerations in
conjunction with the remaining § 3553(a) factors, the district court concluded that a
sentence within the heartland of the Guidelines was appropriate.

      It is clear that the district court's justifications for imposing a within-guidelines
sentence rested "on precisely the kind of defendant-specific determinations that are
within the special competence of sentencing courts." Feemster, 572 F.3d at 464
(quotation omitted). Accordingly, the district court did not abuse its discretion in
sentencing Martinez-Rodriguez to 48 months' imprisonment, and we thus affirm its
judgment.
                             ______________________________



      2
        Martinez-Rodriguez also claims that the district court did not give due weight
to his partial compliance with a fast-track program that the United States Attorney's
Office for the District of Nebraska offers to many defendants in illegal reentry cases.
However, as the district court noted, Martinez-Rodriguez was offered the chance to
enter into a plea agreement as part of this program, but he refused. Martinez-
Rodriguez's argument is therefore meritless, and we give it no further consideration.


                                           -3-